Citation Nr: 0813451	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia patella of the right knee, currently rated 10 
percent disabling.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for migraine headaches.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for neck pain and muscle tension headaches. 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chondromalacia patella of the left knee. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970, and from November 1970 to December 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Reno, Nevada, VA Regional Office (RO).  In November 2003, the 
veteran's claims file was transferred to the Oakland, 
California, RO. 

The issues of entitlement to an increased rating for service-
connected chondromalacia patella of the right knee, and 
service connection for a back disability, migraine headaches, 
neck pain and muscle tension headaches, and chondromalacia 
patella of the left knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In October 1973, the RO denied service connection for 
neck pain and muscle tension headaches.  The veteran was 
notified of that decision in a letter dated in November 1973, 
did not timely appeal, and that decision is now final.

2.  Evidence received since the October 1973 decision 
indicates the veteran's neck pain and muscle tension 
headaches may be due to service, and this additional evidence 
is so significant that it must be considered to fairly decide 
the merits of this claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for neck pain and muscle tension 
headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The RO denied entitlement to service connection for neck pain 
and muscle tension headaches in October 1973, and notified 
the veteran of such denial and his procedural and appellate 
rights by letter in November 1973.  The veteran did not 
timely appeal and the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  When a claim 
is the subject of a prior final denial, it may be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Regarding claims filed before August 29, 2001, "new" evidence 
means evidence not previously submitted to VA decision makers 
that is neither cumulative nor redundant and "material" 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration and, by itself 
or in connection with the evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Evidence of record at the time of the October 1973 decision 
included service medical records and a VA examination.  

The stated basis for the October 1973 denial of the neck pain 
and muscle tension headaches claim was that it preexisted 
service and treatment on one occasion during service did not 
show that it was aggravated in service beyond the natural 
progress of the condition.  

In July 2001, the veteran again requested service connection 
for the disability.  The evidence received subsequent to the 
October 1973 RO rating decision is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The veteran submitted a letter from J.M.B., M.D., dated in 
April 2003, who stated that the veteran has neck pain and 
muscle tension headaches due to inservice injuries.  This is 
the first medical opinion of record which found that the 
veteran's neck pain and muscle tension headaches were either 
incurred or aggravated in service.  This evidence bears 
directly and substantially upon the specific matter under 
consideration and, by itself, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Therefore, new and material 
evidence has been submitted.  Accordingly, the claim of 
entitlement to service connection for neck pain and muscle 
tension headaches is reopened.  38 U.S.C.A. § 5108.

Although the medical statement constitutes new and material 
evidence, it cannot provide the basis for a grant of service 
connection for the condition because it did not consider the 
veteran's medical records and past medical history.  The 
claim will be remanded to obtain a definite opinion to 
determine the etiology of the veteran's neck pain and muscle 
tension headaches.

In light of the favorable outcome of this appeal regarding 
whether new and material evidence has been submitted to 
reopen the claim, any perceived lack of notice or development 
cannot be considered prejudicial.  The veteran will be 
afforded additional notice and development prior to a 
decision on the merits of the claim.


ORDER

The claim for service connection for a neck pain and muscle 
tension headaches is reopened.  To this extent only, the 
appeal is granted.


REMAND

In an October 1973 rating decision, the RO denied the 
veteran's original claim for service connection for 
chondromalacia patella of the left knee based on a finding 
that there was no evidence he manifested such disability in 
service.  The veteran was informed of the RO's decision, but 
he did not file a timely notice of disagreement.  This 
decision is final.  

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The veteran has never received such 
notice regarding this claim.  Therefore, the claim must be 
remanded to provide the veteran with notice which complies 
with these VA provisions and the subsequent Court decisions 
noted above.  

Regarding his service-connected chondromalacia patella of the 
right knee, and his back disability claim, the veteran failed 
to report for scheduled examinations in April 2007.  However, 
the address listed for the veteran on the examination request 
was different from the one listed on a supplemental statement 
of the case issued that same month.  It is unclear whether 
the veteran received notice of these examinations.  
Therefore, he should be rescheduled for such examinations.  
The examiner will also be requested to provide an opinion 
regarding the etiology of any migraine headaches found.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should describe what evidence would 
be necessary to substantiate: the 
existence of chondromalacia patella of the 
left knee; a connection between the 
veteran's service and the current 
chondromalacia patella of the left knee 
(e.g., an opinion from an appropriate 
health care provider relating any current 
chondromalacia patella of the left knee to 
his period of military service) necessary 
to satisfy the element of the underlying 
claim which was found insufficient in the 
October 1973 decision; degree of the 
disability; and effective date if service 
connection is granted.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); Kent and 
Dingess/Hartman, supra.

2.  Afford the veteran an appropriate 
examination to determine the nature and 
etiology of his back disability, neck pain 
and headaches, and chondromalacia patella 
of the right knee.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  All necessary studies and tests 
should be conducted.  The examiner should 
provide a rationale for the opinions 
provided.

The examiner should examine the veteran 
and provide a diagnosis for all back and 
neck conditions, and/or types of headaches 
found.  Based on review of the medical 
evidence of record and sound medical 
principles, the examiner should provide an 
opinion as to:

A.  Whether any back condition originated 
in service. 

B.  Whether any diagnosed neck condition 
and/or headaches i.e., migraine or tension 
headaches, likely existed prior to 
service, or originated in service.

If any disability is found to have likely 
existed prior to service, the examiner 
should provide an opinion as to whether 
the underlying condition underwent a 
permanent increase in severity due to 
service, or whether the complaints 
documented during service represent no 
more than an exacerbation of symptoms.  If 
there was an increase in the severity of 
the underlying disability, the examiner 
should provide an opinion on whether that 
increase was due to the natural progress 
of the disorder.

C.  Whether there is recurrent subluxation 
or lateral instability of the 
chondromalacia patella of the right knee.  
If so, is it slight, moderate, or severe 
in degree?

Provide results of range of motion 
testing, with special consideration as to 
whether there is additional functional 
loss due to pain, weakness, fatigue and 
incoordination.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  If possible, any 
such additional functional loss should be 
expressed in degrees of additional 
limitation of motion.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


